J-S26042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: GILLESPIE, BRYAN EUGENE             :   IN THE SUPERIOR COURT OF
    COST CONTEMPT CASE                         :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1110 MDA 2021

                  Appeal from the Order Entered July 21, 2021
    In the Court of Common Pleas of York County Criminal Division at No(s):
                            CP-67-MD-0001794-2020


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*


JUDGMENT ORDER BY STEVENS, P.J.E.: FILED: SEPTEMBER 22, 2022

        Bryan E. Gillespie appeals from the July 21, 2021 order finding him in

contempt of court and sentencing him to 30 days’ imprisonment, with an

ability to purge by paying $500.00, following his willful and intentional failure

to pay court-ordered fines and costs and his February 4, 2021 perpetration of

fraud upon the court, when he falsely reported that he lived in the 600 block

of Manor Street in the City of York. For the reasons that follow, we vacate the

order and remand for proceedings consistent with this judgment order.




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S26042-22


        The relevant facts and procedural history of this case were set forth by

the trial court in its December 20, 2021 opinion and need not be reiterated

here. See trial court opinion, 12/20/21 at 2-4.

        Appellant argues that “the trial court violated [his] right to counsel … by

proceeding [at the July 21, 2021 contempt hearing] with no counsel present

and without a waiver of counsel.” Appellant’s brief at 16. In support of this

contention, Appellant relies on this Court’s decisions in Commonwealth v.

Diaz, 191 A.3d 850 (Pa.Super. 2018), and Commonwealth v. Mauk, 185

A.3d 406 (Pa. Super. 2018). Appellant’s brief at 17-18.1

        The trial court, in turn, agrees with Appellant that it erred in denying

Appellant’s right to counsel and concedes that its contempt order should be

vacated on this basis. Specifically, the trial court first finds that it failed to

conduct a proper waiver colloquy under Pa.R.Crim.P. 121(A)(2),2 and its

____________________________________________


1   Notably, the Commonwealth has not filed a brief in this matter.

2   Rule 121(A)(2) provides as follows:

        To ensure that the defendant’s waiver of the right to counsel is
        knowing, voluntary, and intelligent, the judge or issuing authority,
        at a minimum, shall elicit the following information from the
        defendant:

        (a)   that the defendant understands that he or she has the right
              to be represented by counsel, and the right to have free
              counsel appointed if the defendant is indigent;
        (b)   that the defendant understands the nature of the charges
              against the defendant and the elements of each of those
              charges;
(Footnote Continued Next Page)


                                           -2-
J-S26042-22


notice to Appellant reminding him of his right to counsel was inadequate. Trial

court opinion, 12/20/21 at 6. The trial court further concludes that Appellant

should have been afforded legal representation at the July 21, 2021 contempt

hearing, pursuant to Diaz and its progeny. Id. at 7.

       Following our careful review, we agree. This Court has recognized that

“[t]he right to counsel extends not only to certain summary proceedings, at

trial, guilty plea hearings, sentencing, but also to every critical stage of a

criminal proceeding[,]” including contempt hearings.        Commonwealth v.

Fill, 202 A.3d 133, 138 (Pa.Super. 2019) (citations and internal quotation

marks omitted).




____________________________________________


       (c)    that the defendant is aware of the permissible range of
              sentences and/or fines for the offenses charged;
       (d)    that the defendant understands that if he or she waives the
              right to counsel, the defendant will still be bound by all the
              normal rules of procedure and that counsel would be familiar
              with these rules;
       (e)    that the defendant understands that there are possible
              defenses to these charges that counsel might be aware of,
              and if these defenses are not raised at trial, they may be
              lost permanently; and
       (f)    that the defendant understands that, in addition to
              defenses, the defendant has many rights that, if not timely
              asserted, may be lost permanently; and that if errors occur
              and are not timely objected to, or otherwise timely raised
              by the defendant, these errors may be lost permanently.

Pa.R.Crim.P. 121(A)(2).

                                           -3-
J-S26042-22


       In Diaz, a panel of this Court vacated an incarceration order of an

indigent defendant found in civil contempt for failure to pay fines and costs.

Diaz, 191 A.3d at 852. The Diaz Court held:

              an indigent defendant’s right to court-appointed
              counsel is triggered in any proceeding in which the
              court finds there is a likelihood of imprisonment.
              Thus, we hold that upon the trial court’s determination
              at the civil contempt hearing that there is a likelihood
              of imprisonment for contempt and that the defendant
              is indigent, the court must appoint counsel and
              permit counsel to confer with and advocate on
              behalf of the defendant at a subsequent hearing.

Id. at 862 (footnote omitted; emphasis added).

       Likewise, in Mauk, this Court held that “if imprisonment is a possibility,

each defendant must have a timely opportunity to consult with counsel, i.e.,

before he appears before the judge.” Mauk, 185 A.3d at 412.

       Based on the foregoing, we agree with the trial court and Appellant that

he should have been afforded counsel in this matter. Accordingly, we vacate

the trial court’s July 21, 2021 contempt order and remand for proceedings

consistent with this judgment order.3

       Order vacated. Case remanded for further proceedings.             Jurisdiction

relinquished.




____________________________________________


3In light of our disposition, we need not address Appellant’s remaining claims
of trial court error.

                                           -4-
J-S26042-22



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/22/2022




                          -5-